              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,          No. CR 09-445-59 DSF
    Plaintiff,
                                   ORDER DENYING REQUEST
                v.                 FOR APPOINTMENT OF
                                   COUNSEL (Dkt. 3150)
JESUS MARTINEZ DELGADO,
    Defendant.



   On December 1, 2020, Defendant filed a Motion for Reduction
of Sentence Under 3582(c)(2). The Court set a briefing schedule
for the motion. Defendant sought a continuance of the date for his
reply, which the Court granted on March 31, 2021. Defendant
apparently had not received that order at the time he submitted
the instant motion.

     Defendant now moves for appointment of counsel, which he
strongly believes will result in a reduction of his sentence.
Although courts have discretion to appoint counsel in § 3582(c)
proceedings, there is no statutory or constitutional right to
counsel. United States v. Townsend, 98 F.3d 510, 512-13 (9th Cir.
1996) (per curiam) (agreeing with the Fifth Circuit that no right to
counsel attaches in a § 3582(c) proceeding because “the
constitutional right to counsel extends only through the
defendant’s first appeal.”); United States v. Webb, 565 F.3d 789,
795 (11th Cir. 2009) (upholding denial of counsel in § 3582(c)(2)
proceeding and citing Fed. R. Crim. P. 43(b)(4)); see also United
States v. Richardson, 569 Fed. Appx. 504, 505 (9th Cir. 2014)
(upholding discretionary decision not to appoint counsel in
§ 3582(c) proceedings).

      It is highly unlikely that appointment of counsel would
assist Defendant. The motion is denied. Defendant may have
until July 29, 2021 to submit his reply. 1




     IT IS SO ORDERED.



    Date: June 30, 2021                  ___________________________
                                         Dale S. Fischer
                                         United States District Judge




1The Court’s previous order denying counsel was returned as undeliverable,
apparently because Defendant was transferred to a different institution.



                                     2
